DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over William et al (6,176,392) in view of Rice et al (US PG. Pub. 2004/0065053).  Relative to claim 1, William discloses: a pharmacy automation system (Fig. 1) for pharmacy comprising a robotic prescription dispensing system (10)(Fig. 1):  the robotic prescription dispensing system (10) comprising: 
a robot (24)(Fig. 1)(Col. 7, lines 27-28), a pharmacy computer system (44)(Fig. 1)(Col. 9, lines 16-17), a medication dispenser (see counter/dispenser, Ref. 51) that dispenses prescriptions (Col. 9, lines 45-48), a barcode scanner (65)(Fig. 1), and a labeler (64)(Fig. 6a) that attaches a label to a container (Col. 9, lines 53-55)(Col. 8, lines 9-10);
the robotic prescription dispensing system (10) is configured to interface with the robot (24)(Col. 7, lines 21-30); 

interface with the pharmacy computer system (Col. 8, lines 24-26), interface with the medication dispenser (counter/dispenser, Ref. 51; Col. 8, lines 40-45; Col. 9, lines 40-43), fill the container (“vial”, Ref. 50, or “pill bottle”, Ref. 86) with a prescribed medication (Col. 8,lines 42-46; Col. 9, lines 40-45), and ensure no wrong drug or an incorrect dosage of the prescribed medication is dispensed into the container (Col. 8,lines 9-11; Col. 3, lines 33-35), and interface with the labeler (64)(Col. 8, lines 42-46; Col. 9, lines 30-33). 
William does not expressly disclose: the robot is configured to: check inventory of drugs; or interface with the barcode scanner.
Rice teaches: a robot is that configured to: check inventory of drugs (Para. 0086, indicate when out of stock); and interface with the barcode scanner (see labels on bottles can be scanned by a scanner, Para. 0109), for the purpose of providing a system and method for dispensing and/or packaging prescriptions at high volumes, and that can automatically combine disparate pharmaceutical products and literature into packages (Para. 0001; 0006).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of William so that the robot is that configured to check inventory of drugs, and can interface with the barcode scanner, as taught in Rice for the purpose of providing a system and method for dispensing and/or packaging prescriptions at high volumes, and that can automatically combine disparate pharmaceutical products and literature into packages.

s 4, and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over William et al (6,176,392) in view of Rice et al (US PG. Pub. 2004/0065053), and further in view of Ooyen (US PG. Pub. 2012/0004770).  Relative to claim 4, William discloses: a pharmacy automation system (10) comprising a robot (24) configured to: receive a prescription (Col. 3, lines 20-24); interact with a medication dispenser (51) to fill a container (50, 86) with the prescribed medication (Col. 9, lines 45-48); label the container (50, 86) containing the prescribed medication (Col. 9, lines 53-55); and store the container (50, 86) until pick-up of the container containing the prescribed medication (Col. 9, lines 60-64; Col. 10, lines 5-12; Col. 10, lines 62-67).
William does not expressly disclose: the robot is configured to: interact with an inventory of goods in a pharmacy to determine if a prescribed medication is available in the pharmacy; or verify the container containing the prescribed medication.
Rice teaches: a robot (see “robot arm” or “picking device”) that is configured to: interact with an inventory of goods in a pharmacy to determine if a prescribed medication is available in the pharmacy (Para. 0086; robot or picking device includes sensors to detect whether in stock); and verify the container (“dispensed bottle” or “package”) containing the prescribed medication (Para. 0109; 0122), for the purpose of providing a system and method for dispensing and/or packaging prescriptions at high volumes, and that can automatically combine disparate pharmaceutical products and literature into packages (Para. 0001; 0006). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of William so that the robot is that configured to the robot is configured to: interact with an inventory of goods in a pharmacy to determine if a 
Relative to claim 4, the disclosure of William in view of Rice does not expressly disclose: the robot is configured to deliver the container containing the prescribed medication to a patient and/or proxy of the patient.
Ooyen teaches: the robot (robot or pick head) is configured to deliver the container (“medication”)(Para. 0172) containing the prescribed medication to a patient and/or proxy of the patient (medication is dropped into the dispensing bay for retrieval by the patient; Para. 0172-0173; 0311), for the purpose of providing an automated apparatus for delivering a medicament to a patient/user that dispenses drugs quickly, conveniently, securely, and accurately, and at less cost than traditional pharmacy-based dispensing systems (Para. 0002; 0025). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of William in view of Rice, so that the robot is configured to deliver the container containing the prescribed medication to a patient and/or proxy of the patient, for the purpose of providing an automated apparatus for delivering a medicament to a patient/user that dispenses drugs quickly, conveniently, securely, and accurately, and at less cost than traditional pharmacy-based dispensing systems. 


William in view of Rice does not expressly disclose: if the prescribed medication is not available in the pharmacy, procuring the prescribed medication from another pharmacy. 
Ooyen teaches: if the prescribed medication is not available in the pharmacy (“first apparatus”, 10), procuring the prescribed medication from another pharmacy (“second apparatus”, 10)(Para. 0311), for the purpose of providing an automated apparatus for delivering a medicament to a patient/user that dispenses drugs quickly, conveniently, securely, and accurately, and at less cost than traditional pharmacy-based dispensing systems (Para. 0002; 0025).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of William in view of Rice, so that the robot is configured to deliver the container containing the prescribed medication to a patient and/or proxy of the patient, for the purpose of providing an automated apparatus for delivering a . 
Claims 17, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over William (US Patent No. 6,176,392) in view of Ooyen (US PG. Pub. 2012/0004770).  Relative to claims 17, and 19-20, William discloses: a robotic medication dispensing system (10)(Fig. 1), comprising: a robot (24)(Fig. 1);
a first vault (see Ref. 12-13 of Ref. 40) comprising a storage cell (19)(Fig. 5) configured for storing a medication (Col. 7, lines 25-43); 
a computer system (44)(Fig. 1) with a processing unit and a data storage unit (inherently included)(Col. 9, lines 28-40); and a medication dispenser (see Ref. 51);
the robotic medication dispensing system (10) is configured to:
receive a prescription comprising a barcode (barcode is included in usual label prescription information, this serves as official notice, and is well-known in the art) designating a prescribed medication (Col. 3, lines 20-25);
verify the prescription (Col. 10, lines 7-12);
interact with an inventory of goods (20)(Col. 8,lines 42-46; Col. 9, lines 40-45);
dispense the prescribed medication as per the prescription (Col. 8, lines 42-46; Col. 9, lines 40-45);
fill a container (50, 86) with the prescribed medication (Col. 8,lines 42-46; Col. 9, lines 40-45);
print and apply a label to the container (50, 86) containing the prescribed medication (Col. 9, lines 53-55)(Col. 8, lines 9-10); and store the container (50, 86) 
William does not expressly disclose: the robot is equipped with a sensor; sealing the container containing the prescribed medication with a lid; delivering the container containing the prescribed medication to a patient or a proxy of the patient; and updating the inventory of goods; the robot is configured to scan a form of identification prior to the delivery of the prescribed medication to the patient or the proxy; or the robot and/or the robotic medication dispensing system is configured to use artificial intelligence and/or simultaneous localization and mapping to perform tasks.
Ooyen teaches: the robot (50)(Fig. 41) is equipped with a sensor (Para. 0272, see “senses size and shape”, and scanning and detecting “RFID tag” or “bar code”); sealing (apply cap) the container (filled “bottle”) containing the prescribed medication with a lid (Para. 0296); delivering the container (“medication”) containing the prescribed medication to a patient or a proxy of the patient (Para. 0172; 0311); and updating the inventory of goods (Para. 0172); the robot is configured to scan a form of identification prior to the delivery of the prescribed medication to the patient or the proxy (Para. 0031); and the robot and/or the robotic medication dispensing system is configured to use artificial intelligence and/or simultaneous localization and mapping to perform tasks (Para. 0279; 0271, see “learned knowledge” from previous actions and results), for the purpose of providing an automated apparatus for delivering a medicament to a patient/user that dispenses drugs quickly, conveniently, securely, and accurately, and at less cost than traditional pharmacy-based dispensing systems (Para. 0002; 0025). 
. 

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over William in view of Ooyen as applied to claim 17 above, and further in view of Rice (US PG. Pub. 2004/0065053).  Relative to claim 18, William in view of Ooyen discloses all claim limitations above, but does not expressly disclose: the robot is configured to communicate autonomously to receive the prescription, interact with the computer system for checking inventory of drugs, and determine if the prescription can be fulfilled.
Rice teaches: a robot (see “robot arm” or “picking device” that has sensors) that is configured to communicate autonomously to receive the prescription (Para. 0086), interact with the computer system (201)(Fig. 2) for checking inventory of drugs (Para. 0086), and determine if the prescription can be fulfilled pharmacy (determine if package is “out of stock”, Para. 0086), for the purpose of providing a system and method for dispensing and/or packaging prescriptions at high volumes, and that can automatically 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of William in view of Ooyen so that the robot that is configured to communicate autonomously to receive the prescription, interact with the computer system for checking inventory of drugs, and determine if the prescription can be fulfilled as taught in Rice, for the purpose of providing a system and method for dispensing and/or packaging prescriptions at high volumes, and that can automatically combine disparate pharmaceutical products and literature into packages.

Allowable Subject Matter
Claims 2-3, 5-9, 11, 14-16, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art does not disclose: 
(claim 2): the robot is configured to: automatically create a schedule for delivery of a prescribed medication at regular intervals to a patient with a chronic illness, the schedule being based on a refill rate of the prescribed medication prescribed for the patient; communicate the schedule electronically to the patient in advance of a time which the delivery is to be made, determine a mode of pick-up form; the schedule, and delivering the prescribed medication; wherein the mode of pick-up is a self-pick by the patient, of a proxy pick-up by a proxy of the patient, wherein the robot is further configured to:
interact with an inventory of goods to determine if the prescribed medication is available in the pharmacy;
if the prescribed medication is available in the pharmacy:
use an internal mapping of at least a portion of the pharmacy to interact with a medication dispenser to fill a container with the prescribed medication, and store the container; when the patient or the proxy arrives to pick up the prescribed medication, to check and approve an identification of the patient or the proxy; and
retrieve the container with the prescribed medication and hand the container with the prescribed medication over to the patient or proxy, as claimed; 
(claim 5): the robot comprises a hardware device and a software to perform an internal mapping, wherein the internal mapping is a simultaneous localization and mapping (SLAM), as claimed; or
(claim 21), the robotic medication dispensing system and/or the robot is configured to manage the inventory of goods for automatic scheduling of deliveries of the prescribed medication to the patient or the proxy, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOLANDA R CUMBESS/           Primary Examiner, Art Unit 3651